                                                                  CLERK'S OFFICE U.& DISTRICT COURT
                                                                           AT ABINGDON,VA
                                                                                    FILED

                           UN IT ED STA TES DISTRICT C O U RT                 2CT -8 2219
                           W E STER N D ISTRIC T O F V IR G IN IA
                                       A BIN G D O N                        JULq>J.DUDLEY,CLERK
                                                                            aY;
UNITED STATES OF AM ERICA                                                          DEPUTYCLERK
               V.                               case x o. .
                                                              1;l9c<
JO H N BEN JA M IN W EBB                        Violations:18U.S.C.jj922(g),922(i),922U)
                                        IN DIC TM EN T

                                         C O UN T O N E

       The G rand Jury charges that:

       1.      On oraboutJuly 15,2019,intheW estem DistrictofVirginiaand elsewhere,JOHN     '
                    ,


BENJAM IN W EBB, knowing he had previously beén convicted of a crim e punishable by

imprisonm entforaterm exceeding oneyear,knowingly possessedthefollowing firenrms:

               a) Savage,model30B,20GaugeShotgtm;
               b) Remington,model700,.223caliberltitle;
               c) Internrms,modelX,.220 caliberRifle;and '
               d) M ossberg,modelM averick 88,12GaugeShotgun;
in and affecting interstate orforeign com m erce.

               Al1inviolationofTitle 18,UnitedStatesCode,Sections922(g)(1)and924(a)(2).
                                         C O UN T TW O

       The GrandJury chargesthat:

       1.      On oraboutJuly 15,2019,in theW estern DistrictofVirginiaandelsewhere,JOHN

BEN JA M IN W EBB,know ingly possessed and sold the follow ing stolen firearm s:

               a) Savage,model30B,20GaugeShotgun;
              b) Remington,model700,.223caliberRifle;



U SA O #2019R00659
  Case 1:19-cr-00050-JPJ-PMS Document 2 Filed 10/08/19 Page 1 of 2 Pageid#: 2
                 c) Intermnns,modelX,.220caliberRifle;and ,
                 d) M ossberg,modelVaverick 88,12GaugeShotgun;
which had been shipped and transported in interstate orforeign comlm erce,know ing and having

reasonablecauseto believethefirennnswerestolen.

                 A1linviolationofTitle 18,United StatesCode,Sections922()and924(à)(2).
                                      COUNT TH REE

       The Grand Jlzry chargesthat:

       1.        OnoraboutJuly15,2019,intheW esternDistrictofVi
                                                              :
                                                              1r
                                                               /niaandelse
                                                                         'where,JOHN
BENJ         W EBB,knowingly transported and shipped in interstate commerce,from W est
                          '                                                                     !
Virginia,toVirginia,thefollowing stolen firbnrms:

                 a) Savage,model30B,20Gaug:Shotgun;
                 b) Remington,model700,.223caliberRifle;
                 c) lnterarms,modelX,.220 caliberRifle;and
                 d) M ossberg,modelM averick 88,12GaugeShotgun;
knowing and having reasonablecauseto believe thefireannswere stglen.

       2.
        .        A11inviolationofTitle18,United StatesCode,Sections92241)and924(a)(2).


A'
 IxusBILL,this $' dayofoctobet2019.
                                                       '



                                                           ks/Grand JuryForeperson
                                                                   :


             #                  .

TH OM A S T.CULLEN
United StatesA ttom ey




USAO #2019R00659
  Case 1:19-cr-00050-JPJ-PMS Document 2 Filed 10/08/19 Page 2 of 2 Pageid#: 3
